41 N.Y.2d 816 (1977)
In the Matter of Troy Towers Redevelopment Company, Inc., Respondent,
v.
City of Troy et al., Appellants, et al., Respondent.
Court of Appeals of the State of New York.
Argued January 3, 1977.
Decided February 8, 1977.
James R. Reilly, Corporation Counsel (Henry Nahal of counsel), for City of Troy, appellant.
George S. Lettko for Enlarged School District of the City of Troy, appellant.
Prescott C. Sook for Troy Towers Redevelopment Company, Inc., respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the opinion by Mr. Justice T. PAUL KANE at the Appellate Division (51 AD2d 173).